NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTIN MORENO RUIZ,                             No. 20-17492

                Plaintiff-Appellant,            D.C. No. 2:20-cv-02008-DWL-
                                                ESW
 v.

JUAN N. SILVA MEZA; et al.,                     MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Dominic Lanza, District Judge, Presiding

                             Submitted June 21, 2021**

Before:      SILVERMAN, WATFORD, and BENNETT, Circuit Judges.

      Martin Moreno Ruiz appeals pro se from the district court’s judgment

dismissing his action for lack of subject matter jurisdiction. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Carolina Cas. Ins. Co. v. Team

Equip., Inc., 741 F.3d 1082, 1086 (9th Cir. 2014). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court properly dismissed Ruiz’s action because Ruiz failed to

satisfy his burden of establishing subject matter jurisdiction. See Ashoff v. City of

Ukiah, 130 F.3d 409, 410 (9th Cir. 1997) (the plaintiff has the burden of

establishing subject matter jurisdiction); see also Fed. R. Civ. P. 12(h)(3) (“If the

court determines at any time that it lacks subject-matter jurisdiction, the court must

dismiss the action.”); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir.

2004) (the court is obligated to consider sua sponte whether it has subject matter

jurisdiction).

       AFFIRMED.




                                           2                                    20-17492